Case 2:20-cv-11536-NGE-RSW ECF No. 33, PageID.1410 Filed 02/17/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


JOHN R. SPRINGS, INC.,

              Plaintiff,                                  Case No. 20-11536
v.                                                        Honorable Nancy G. Edmunds
AFFILIATED FM INSURANCE
COMPANY,

              Defendant.
_____________________________/
                             ORDER DENYING PLAINTIFF’S
                           MOTION FOR RECONSIDERATION [32]

       This is an insurance coverage dispute. On January 22, 2021, the Court entered

an order denying Plaintiff’s motion to compel appraisal without prejudice, finding an

appraisal premature at this early juncture of the case.1 (ECF No. 31.) The matter is

now before the Court on Plaintiff’s motion for reconsideration. (ECF No. 32.)

       Under Rule 7.1(h) of the Local Rules for the Eastern District of Michigan, a party

may file a motion for reconsideration within fourteen days after a court issues an order

to which the party objects. For the motion to succeed, the movant “must not only

demonstrate a palpable defect by which the Court and the parties . . . have been misled

but also show that correcting the defect will result in a different disposition of the case.”

E.D. Mich. L.R. 7.1(h)(3). A court generally will not grant a motion for reconsideration




       1
        In the same order, the Court also denied Plaintiff’s motion for a protective order,
denied Defendant’s motion to compel without prejudice, and granted Defendant’s
motion to adjourn the scheduling order.
                                              1
Case 2:20-cv-11536-NGE-RSW ECF No. 33, PageID.1411 Filed 02/17/21 Page 2 of 3




that “merely present[s] the same issues ruled upon by the Court, either expressly or by

reasonable implication.” Id.

       Here, Plaintiff insists it is not simply rehashing arguments previously made.

Instead, Plaintiff argues that the Court was misled when Defendant cited to Cox v. State

Farm Fire & Cas. Co., No. 19-12235, 2019 U.S. Dist. LEXIS 225171 (E.D. Mich. Nov.

20, 2019), rather than a subsequent order issued in the same case, Cox v. State Farm

Fire & Cas. Co., No. 19-12235, 2020 U.S. Dist. LEXIS 66861 (E.D. Mich. Apr. 16,

2020), which Plaintiff believes supports its position. However, Plaintiff raised this

precise point in the reply brief it filed in support of its original motion. (See ECF No. 16,

PgID 992.) Yet, the Court found that Defendant is entitled to conduct discovery in this

case. And while Plaintiff notes that the court in Cox stated in its second order that

“[c]ourts have rejected insurer arguments that appraisal conflicts are coverage disputes

hiding in plain sight,” the court conducted that analysis on a motion for summary

judgment—after discovery had been completed. See Cox, 2020 U.S. Dist. LEXIS

66861, at *10-30. And to the extent Plaintiff relies on Beverly Hills Racquet & Health

Club v. Cincinnati Cas. Ins. Co., No. 19-12388, 2020 U.S. Dist. LEXIS 141341, at *15

(E.D. Mich. Aug. 7, 2020), an order issued prior to Plaintiff filing its underlying motion,

the Court need not address it on a motion for reconsideration. See Sault Ste. Marie

Tribe v. Engler, 146 F.3d 367, 374 (6th Cir. 1998) (noting that parties should not use

motions for reconsideration “to raise arguments which could, and should, have been

made before” the ruling issued).




                                              2
Case 2:20-cv-11536-NGE-RSW ECF No. 33, PageID.1412 Filed 02/17/21 Page 3 of 3




      In sum, Plaintiff has not demonstrated a palpable defect by which the Court and

the parties have been misled. Accordingly, Plaintiff’s motion for reconsideration is

DENIED.

     SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge


Dated: February 17, 2021



I hereby certify that a copy of the foregoing document was served upon counsel of record
on February 17, 2021, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager




                                            3
